            Case 5:14-cv-00665-F Document 323 Filed 06/05/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

 RICHARD GLOSSIP, et al.,                   )
                                            )
        Plaintiffs,                         )
                                            )
 vs.                                        )   Case No. CIV-14-665-F
                                            )
 KEVIN J. GROSS, et al.,                    )
                                            )
        Defendants.                         )

                          PLAINTIFFS’ MOTION
                   TO ALLOW WITHDRAWAL OF COUNSEL

       Plaintiffs by and through Assistant Federal Public Defender Michael W.

Lieberman, submit their Motion to Allow Withdrawal of Counsel. In support

thereof, Plaintiffs state:

       1.       In addition to representation by law firm Crowell & Moring LLP,

Plaintiffs are presently, and will continue to be represented by the Office of the

Federal Public Defender through Michael W. Lieberman, Emma V. Rolls, Patti P.

Ghezzi, as well as other counsel of record.

       2.       Former Assistant Federal Public Defender Randy A. Bauman retired

on July 31, 2018.

       WHEREFORE, for the above reasons, the undersigned counsel requests that

former Assistant Federal Public Defender Randy A. Bauman be withdrawn from the

case as counsel of record for Plaintiffs.
Case 5:14-cv-00665-F Document 323 Filed 06/05/20 Page 2 of 3



                        Respectfully submitted,


                        s/ Michael W. Lieberman
                        Michael W. Lieberman, OBA # 32694
                        Emma V. Rolls, OBA # 18820
                        Patti P. Ghezzi, OBA #6875
                        Office of the Federal Public Defender
                        215 Dean A. McGee Ave., Suite 707
                        Oklahoma City, OK 73102
                        Telephone: (405) 609-5975
                        Michael_Lieberman@fd.org
                        Emma_Rolls@fd.org
                        Patti_Ghezzi@fd.org

                        Harry P. Cohen (pro hac vice pending)
                        Michael K. Robles (pro hac vice pending)
                        James Stronski (pro hac vice pending)
                        CROWELL & MORING LLP
                        590 Madison Avenue
                        New York, NY 10022
                        Telephone: (212) 223-4000
                        hcohen@crowell.com
                        mrobles@crowell.com
                        jstronski@crowell.com

                        Jon M. Sands
                        Federal Public Defender
                        District of Arizona
                        Dale A. Baich (OH Bar No. 0025070)
                        850 West Adams Street, Suite 201
                        Phoenix, Arizona 85007
                        Telephone: (602) 382-2816
                        Facsimile: (602) 889-3960
                        dale_baich@fd.org

                        COUNSEL FOR PLAINTIFFS




                             2
          Case 5:14-cv-00665-F Document 323 Filed 06/05/20 Page 3 of 3



                                   Alex Kursman
                                   Shawn Nolan
                                   Assistant Federal Defenders
                                   Capital Habeas Unit
                                   Federal Community Defender Office for the
                                   Eastern District of Pennsylvania
                                   601 Walnut Street
                                   Philadelphia, PA 19106
                                   Telephone: (215) 928-0520

                                   COUNSEL FOR PHILLIP HANCOCK


                             Certificate of Service

      I hereby certify that on June 5, 2020, I electronically filed the foregoing

Plaintiff’s Motion to Allow Withdrawal of Counsel with the Clerk’s Office by using

the CM/ECF system for filing and transmittal of Notice of Electronic Filing to the

Counsel of Record who are registered participants of the Electronic Case Filing

System.

                                   s/ Michael W. Lieberman
                                   Michael W. Lieberman




                                        3
